                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

  UNITED STATES OF AMERICA,
                  Plaintiff,                             No. 18-CR-2058 CJW
  vs.                                                  ORDER DENYING
                                                     MOTION TO CONTINUE
  TOM BRENNAN,
                  Defendant.
                                ____________________

        The matter before the Court is defendant’s Motion to Continue Sentencing. (Doc.
30).
        This motion is denied. The Court has set aside the entire day on August 16, 2019,
to accommodate all counsel and defendants for these sentencing hearings. If defendant
anticipates his portion of the sentencing hearing will take 90 minutes, the Court is able
to accommodate that as well on August 16, 2019.
        IT IS SO ORDERED this 5th day of August, 2019.




                                         __________________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa
